Citation Nr: 0116921	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than October 30, 
1996, for an election of improved pension benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The veteran served on active duty from September 1942 to 
December 1945.

In a May 1973 rating decision of the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Affairs (VA), the 
veteran was determined to be permanently and totally disabled 
and he was awarded a pension under Section 306 or the old law 
effective February 21, 1973.  In a December 1996 decision, 
the RO granted improved pension benefits, effective from 
October 30, 1996.  The RO informed the veteran by letter 
dated in December 1996, that his election of improved pension 
had been granted and would be payable on November 1, 1996, 
the first day of the month following receipt of the veteran's 
election on October 30, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 determination of the 
Muskogee, Oklahoma RO, which denied the veteran's claim for 
an earlier effective for an election of improved pension 
benefits.  The veteran submitted a notice of disagreement 
(NOD) in May 2000, a statement of the case (SOC) was issued 
in June 2000, and the veteran submitted a substantive appeal 
in July 2000.

Although the procedural history of this case is somewhat 
complex, it appears that there is an underlying 
jurisdictional issue which must be addressed before the Board 
may consider the merits of the earlier effective date claim 
currently before it.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).

The RO, in an earlier determination, dated in September 1999, 
denied the veteran's claim for an earlier effective date on 
the basis of an untimely NOD to the December 1996 
determination.  See RO's letter to attorney dated September 
17, 1999.  The veteran filed a NOD with this September 1999 
determination and requested that the RO issue a SOC.  See 
attorney's letters to RO, dated in November 1999, January 
2000, and February 2000.  Pursuant to 38 U.S.C.A. § 7105, an 
NOD initiates appellate review which is completed by the 
claimant's filing of a substantive appeal after a SOC is 
issued by VA.  See Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 20.200 
(2000).

The RO, in the May 2000 statement of the case, indicates that 
it accepted the veteran's April 1998 letter as a notice of 
disagreement presumably to the December 1996 decision letter 
that notified the veteran of the assigned effective date for 
the award of improved pension benefits.  The RO proceeded to 
adjudicate the claim for an earlier effective date on the 
merits.

However, the Board has the ultimate authority and obligation 
to determine its own jurisdiction, including whether an 
appeal is timely.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 19.4, 20.203 (2000).  The Board shall not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 1991).  As noted above, under 
VA regulations, an appeal consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (2000).  When the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC or SSOC provided the claimant 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(2000).  If not, the matter must be remanded to the RO to 
avoid prejudice to the claimant.  See Marsh v. West, 11 Vet. 
App. 468, 470 (1998) (citations omitted) (the Board's 
obligation to assess its own jurisdiction cannot come at the 
expense of the procedural rights that belong to the 
appellant).

Thus, the Board finds that the veteran has initiated an 
appeal as to the timeliness of the NOD to the December 1996 
determination.  Where a claimant files a NOD and the RO has 
not issued a SOC, the issue must be remanded to the RO for an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
further finds that the timeliness issue is inextricably 
intertwined with the earlier effective date claim pending 
before the Board.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Hence the timeliness claim must be remanded for 
proper RO action, including issuance of a SOC, prior to 
further review of the earlier effective date claim by the 
Board.  

To ensure full compliance with due process requirements, the 
case is REMANDED to RO for the following development:

1.  Inasmuch as the issue of whether a 
timely NOD was submitted to the December 
1996 determination of the RO is deemed to 
be "inextricably intertwined" with the 
issue of entitlement to an earlier 
effective date, the RO must furnish the 
appellant and his representative, with a 
statement of the case, to include 
notification of the need to timely file a 
substantive appeal to perfect his appeal 
on this issue.  The appellant and his 
representative should be provided a 
reasonable period of time to respond 
thereto. 

2.  In light of the recent passage of the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 1 114 Stat. 
2096 (Nov. 9, 2000), the RO should also 
review the claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


